—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered June 1, 1998, convicting him of tampering with physical evidence (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, the reasonable doubt charge was proper (see, People v Messiah, 247 AD2d 490).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, Florio and Luciano, JJ., concur.